Citation Nr: 0839452	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-02 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
September 1956. 
This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's application to reopen a claim for 
service connection for a low back disability.  In June 2007, 
the Board remanded the case for further development.

The Board acknowledges that in a December 2007 supplemental 
statement of the case, the RO framed the issue on appeal as 
one of entitlement to service connection for a back 
disability.  However, a review of the record discloses that 
there has been a prior final decision on the veteran's 
service connection claim, which the RO declined to reopen in 
February 2004.  Thus, the issue on appeal is more accurately 
stated as it was in the Board's June 2007 remand, whether new 
and material evidence has been submitted to reopen a claim 
for service connection for a low back disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the adjudication of this 
claim. 

The RO, in its February 2004 rating decision, found that new 
and material evidence sufficient to reopen the claim had not 
been submitted.  The Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In an application to reopen claim based on the submission of 
new and material evidence, VA must look at the bases for the 
prior denial and notify the veteran as to what evidence is 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient at 
the time of the previous denial.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis upon which the prior claim 
was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
this case, the veteran has not yet been notified as to the 
specific evidence necessary to reopen his claim for service 
connection for a low back disability.  On remand, the veteran 
should be so notified.

Additionally, the Board observes that this claim was 
previously remanded pursuant to a change in the criteria 
requiring VA to provide medical examinations and opinions 
which occurred after the last final decision on the claim.  
As noted in the June 2007 Board remand, a medical examination 
or opinion is necessary if there is insufficient medical 
evidence to decide the claim, but the record contains 
evidence of a current disability, establishes the occurrence 
of an event, injury, or symptoms of a disease in service, and 
indicates that the symptoms may be associated with the event, 
injury, or disease.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).   

The veteran, in written statements and in testimony before 
the RO, contends that he injured his lower back by moving 
large wooden beams to reinforce a machine gun position while 
on active duty in Korea.  His service medical records reflect 
that in June 1953, he was given "massage" and "strapping" 
treatment for back pain.  Additionally, a September 1953 
reenlistment physical examination contains clinical findings 
that the veteran had been experiencing mild lumbar pain for 
the past three weeks.  His service medical records, including 
his September 1956 separation examination, are otherwise 
negative for any complaints, diagnoses, or treatment of spine 
or other musculoskeletal abnormalities.

The veteran now maintains that he has experienced 
intermittent lower back pain ever since leaving service.  
However, he acknowledges that he did not seek medical 
treatment until the early 1970s when he reinjured his lower 
back after working in a civilian job as an Industrial Arts 
teacher.  That account is corroborated by a July 1975 record 
from the State Insurance Fund reflecting the veteran's 
involvement in an accident in November 1971 and subsequent 
diagnosis of lumbosacral strain.  

In June 1993, the veteran was diagnosed with chronic lumbar 
myositis.  That diagnosis was amended in June 1996 to include 
discogenic disease at the L4-L5 vertebrae, as revealed on X-
ray.  The record thereafter shows that the veteran has 
continued to receive periodic treatment for low back pain.

On VA examination in August 2007, the veteran reported that 
he had been hospitalized for low back pain due to a "heavy 
lifting activity" while on active duty in Korea.  Physical 
and CT examination yielded a diagnosis of degenerative 
disease of the lumbosacral spine, spinal canal stenosis at 
the L3-L4 vertebrae, levoscoliosis (described as a congenital 
condition), and spondylosis.  The VA examiner indicated that 
he had reviewed the veteran's claims folder, including his 
service medical records.  Significantly, however, the 
examiner did not address the June and September 1953 service 
medical records showing complaints and treatment for low back 
pain.  Instead, the examiner indicated that there was no 
evidence that the veteran had been treated for a back injury 
in service or within one year of his discharge.  On that 
basis, the examiner concluded that the earliest clinical 
evidence of back pain was dated in the early 1970s and 
therefore it was less likely than not that the veteran's 
current low back disability had been incurred in or 
aggravated by service.

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this case, the veteran has 
already been afforded a VA examination in which a negative 
nexus opinion was provided.  However, while the VA examiner 
indicated that he had reviewed the veteran's claims folder, 
it does not appear that the examiner took into account the 
service medical records dated in June and September 1953 
showing in-service complaints of and treatment for low back 
pain.  Consequently, it remains unclear to the Board whether 
the low back problems for which the veteran was treated in 
service are related to his currently diagnosed degenerative 
disease of the lumbosacral spine, spinal canal stenosis at 
the L3-L4 vertebrae, levoscoliosis (described as a congenital 
condition), and spondylosis.  Accordingly, the Board finds 
that a remand for an additional examination and opinion 
addressing the etiology of those currently diagnosed low back 
disabilities is necessary in order to fully and fairly 
address the merits of the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) that (1) 
notifies the veteran of the evidence and 
information necessary to reopen the claim 
for service connection for a low back 
disability and describes what new and 
material evidence is under the current 
standard; and (2) notifies the veteran of 
what specific evidence would be required 
to substantiate the element or elements 
needed for service connection that were 
found insufficient in the prior denial on 
the merits (i.e., medical evidence 
establishing an etiological connection 
between a current back disorder and the 
veteran's service, including his in-
service treatment for low back pain, 
which, at the time of the prior final 
decision, was found to constitute a 
temporary condition that was not 
considered permanently disabling).

2.  Schedule the veteran for a VA spine 
examination for the purpose of 
ascertaining the etiology of his 
currently diagnosed low back disabilities 
(degenerative disease of the lumbosacral 
spine, spinal canal stenosis at the L3-L4 
vertebrae, levoscoliosis (described as a 
congenital condition), and spondylosis).  
The claims folder should be reviewed by 
the examiner and the report should note 
that review.  The examiner should provide 
an opinion as to whether any of the 
veteran's current low back disabilities 
are at least as likely as not (50 percent 
or greater possibility) related to an in-
service back injury or to any other 
aspect of his active service.  
Specifically, the examiner should take 
into account the June 1953 and September 
1953 service medical records showing 
complaints of and treatment for low back 
pain, as well as the post-service medical 
records reflecting a November 1971 injury 
resulting in lumbosacral strain and years 
of subsequent treatment for low back 
pain.  A rationale for the opinion must 
be provided.  The examiner should 
reconcile the opinion with the findings 
of the August 2007 VA examiner and all 
other clinical evidence of record. 

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

